—Order unanimously affirmed with costs. Memorandum: Because defendants admitted in their answer that they had agreed to reconvey to plaintiff a one-half interest in a parcel of real estate in Cheektowaga, and because defendants did not offer any proof that the agreement to reconvey was conditional, Supreme Court properly granted partial summary judgment to plaintiff (see, Krieger v Krieger, 192 AD2d 1076, 1077). Defendants’ assertion that plaintiff orally requested that defendants hold plaintiff’s interest in this and another parcel in trust for defendants’ children lacks merit. Under General Obligations Law § 5-703 (1), defendants cannot charge plaintiff with having created a trust over the real property in the absence of a deed or conveyance in writing (see, Higgins v Normile, 130 AD2d 828, 829). (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Partial Summary Judgment.) Present—Balio, J. P., Lawton, Fallon, Wesley and Doerr, JJ.